
      
        FEDERAL COMMUNICATIONS COMMISSION 
        47 CFR Part 73 
        [DA 03-489, MB Docket No. 03-48, RM-10559] 
        Television Broadcast Service; Brawley, CA 
        
          AGENCY:
          Federal Communications Commission. 
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission requests comments on a petition filed by the Board of Trustees for the California State University for San Diego State University, proposing the substitution of channel *43 for channel *26. TV Channel *43 can be allotted to Brawley with a minus offset at reference coordinates 33-05-00 N. and 115-32-00 W. Since the community of Brawley is located within 275 kilometers of the U.S.-Mexican border, concurrence from the Mexican government must be obtained for this allotment. 
        
        
          DATES:
          Comments must be filed on or before April 21, 2003, and reply comments on or before May 6, 2003. 
        
        
          ADDRESSES:
          Federal Communications Commission, 445 12th Street, SW., Room TW-A325, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, or its counsel or consultant, as follows: Margaret L. Miller, Low, Lohnes & Albertson, PLLC, 1200 New Hampshire Avenue, NW., Suite 800, Washington, DC 20036-6802 (Counsel for petitioner). 
        
        
          FOR FURTHER INFORMATION CONTACT:
          Pam Blumenthal, Media Bureau, (202) 418-1600. 
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's notice of proposed rule making, MB Docket No. 03-48, adopted February 21, 2003, and released February 27, 2003. The full text of this document is available for public inspection and copying during regular business hours in the FCC Reference Information Center, Portals II, 445 12th Street, SW., Room CY-A257, Washington, DC, 20554. This document may also be purchased from the Commission's duplicating contractor, Qualex International, Portals II, 445 12th Street, SW., Room CY—B402, Washington, DC, 20554, telephone 202-863-2893, facsimile 202-863-2898, or via-e-mail qualexint@aol.com.
        
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding. 

        Members of the public should note that from the time a notice of proposed rule making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts. 

        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73 
          Television broadcasting.
        
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR part 73 as follows: 
        
          PART 73—RADIO BROADCAST SERVICES 
          1. The authority citation for part 73 continues to read as follows: 
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336. 
          
          
            § 73.606
            [Amended] 
            2. Section 73.606(b), the Table of Television Allotments under California, is amended by removing Channel *26 and adding Channel *43 at Brawley. 
          
          
            Federal Communications Commission. 
            Barbara A. Kreisman, 
            Chief, Video Division, Media Bureau. 
          
        
      
      [FR Doc. 03-5243 Filed 3-5-03; 8:45 am] 
      BILLING CODE 6712-01-P
    
  